To constitute extreme cruelty as a cause of divorce, there must be, as matter of law, direct bodily injury, either actual or threatened and reasonably to be apprehended. Robinson v. Robinson, 66 N.H. 600, 607, 608.
In the present case these essentials are wholly lacking. The only act of personal violence alleged is found to have been condoned, and there is no reasonable apprehension of its repetition, or of any other bodily harm. In a word, giving the most favorable construction for the plaintiff, such of the acts and conduct complained of as are open to consideration fall far short of establishing legal cruelty within the statutory meaning as construed in this jurisdiction. Robinson v. Robinson, supra; Jenness v. Jenness, 60 N.H. 211.
Exception overruled.
PARSONS, J., did not sit: the others concurred. *Page 480